—Appeal from a decision of the Unemployment Insurance Ap*553peal Board, filed November 4, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a welder until he tendered his resignation, stating that he was leaving due to retirement. Claimant indicated at the hearing, however, that he left his employment because, inter alia, he was dissatisfied with working conditions that he considered to be unsafe or questionable. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant voluntarily left his employment without good cause. Notably, the Board found that claimant did not discuss his concerns about the working conditions with the employer at the time of his resignation. Resigning from employment because of general dissatisfaction with the job does not necessarily constitute good cause for leaving employment particularly where, as here, the claimant fails to protect his or her employment by bringing the concern to the employer’s attention prior to resigning (see, Matter of Rahman [Commissioner of Labor], 257 AD2d 945; Matter of Melito [Sweeney], 236 AD2d 773). To the extent that claimant offered conflicting testimony and evidence, this merely presented a credibility issue for the Board to resolve (see, Matter of Lopez [Hartnett], 174 AD2d 923).
Claimant’s remaining contentions have been examined and found to be similarly unpersuasive.
Cardona, P. J., Mercure, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.